DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 5/2/2022 and IDS filed on 8/5/2022.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,321,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing the same operations/steps of accessing a register transfer level data structure; receiving a command to generate a reset crossing; automatically determining a signaling protocol identifier; automatically determining a directionality for the rest crossing; and automatically generating the reset crossing; except that the present claims are directed to a non-transitory computer readable and system, whereas the patented claims are directed to a method.  It would have been obvious to one of ordinary skilled in the art at the time of effecting filing data of the invention to derive the method from the non-transitory computer readable medium and/or system or vice versa because it is known in the art of computer-aided design and analysis of circuits that computer system comprising non-transitory computer readable medium are used to implement the method for circuit design, performing the recited steps/operations.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of U.S. Patent No. 11,321,511 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims are obvious variations of each other, performing the same operations/steps of accessing a register transfer level data structure; receiving a command to generate a reset crossing; automatically determining a signaling protocol identifier; automatically determining a directionality for the reset crossing; and automatically generating the reset crossing; except that the present claims are directed to a non-transitory computer readable and system, whereas the patented claims are directed to a method.  It would have been obvious to one of ordinary skilled in the art at the time of effecting filing data of the invention to derive the method from the non-transitory computer readable medium and/or system or vice versa because it is known
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20  of U.S. Patent No. 11,321,511 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because  the patented claims are obvious subset of the present claims, performing similar operations/steps of accessing a register transfer level data structure; receiving a command to generate a reset crossing; automatically determining a signaling protocol identifier; and automatically generating the reset crossing; except that patented claims further have an additional step of automatically determining a directionality for the rest crossing, from which the step of automatically generating the reset crossing are also based upon, which are additional limitations which the present claims cover, and as further obvious over patented claim 20 which made use of clock crossing instead of reset crossing using the similar steps of the present claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,902,171 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing the similar operations/steps of accessing a register transfer level data structure; receiving a command to generate a reset/clock crossing; automatically determining a signaling protocol identifier; automatically determining a directionality for the reset/clock crossing; and automatically generating the reset crossing; except that in the patented claims, the steps/operations generate the clock crossing, determine the directionality for the clock crossing and generate the clock crossing whereas in the present claims, the steps/operations generate the reset crossing, determine the directionality for the reset crossing and generate the reset crossing.  It would have been obvious to one of ordinary skilled in the art at the time of the effective filing data of the invention, to use the same steps/operations as recited to apply to either the clock crossing or the reset crossing because it is known in the art that clock signal comprising clock crossing comprises set crossing and reset crossing, for which the recited steps/operations could be interchangeably used.
Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory obviousness double patenting rejections , set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-19, the independent claims 1 and 12, from which the respective claims depend, recites the non-transitory computer-readable storage medium/system comprising a combination of inventive steps/operations of automatically generating the reset crossing between the first module and the second module based on the signaling protocol identifier (which was performed by the step/operation of automatically determining a signal protocol identifier) and based on the directionality (which was performed by the step/operation of automatically determining the directionality for the reset crossing) to obtain a modified register-transfer level data structure, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to an article of manufacture and a machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
As per claim 20, the claim recites a method comprising a combination of inventive steps of automatically generating the reset crossing between the first module and the second module based on the signaling protocol identifier (which was performed by the step of automatically determining a signaling protocol identifier), to obtain the modified register-transfer level data structure, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to process, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 5, 2022